DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11-13, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lipski (US 7,661,693) in view of Arvanites (US 2009/0243249).
Regarding claim 1, Lipski discloses a vehicle step assembly comprising; a base arm (20) having a size and configuration to fit within a hitch or connection point on a vehicle, the base arm having a release pin (at 26) to removably secure the step assembly to the hitch point; a sliding base (60) attached to the base arm; a support arm (40) movably connected to the sliding base, the support arm movable around an "X" axis and from a first position to a second position; and a step portion (58) attached to the support arm and operable from a storage position to a use position. See Figs. 1-9. Lipski does not disclose a second step as claimed.  
Arvanites, which is drawn to a vehicle step assembly, discloses a step portion (Fig. 16) comprising a two-step plate structure (130, 140) comprising a first step and a second step hingedly connected to the first step. See Figs. 15-16. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the plate of Lipski for the plate two-step plate structure as disclosed by Arvanites in order to further assist a user in ascending the vehicle. 
Regarding claim 2, the support arm first position is 90-degrees distant from the support arm second position. See Figs. 1-10. 
Regarding claim 3, the support arm first position is parallel to a vehicle body. See Figs. 1-10.
Regarding claim 4, the support arm second position is perpendicular to a vehicle body. See Figs. 1-10.
Regarding claim 6, each of the first and second steps has a textured or gripping surface. See Fig. 2. 
Regarding claim 7, the step portion is a geometric shape. See Fig. 1. 
Regarding claim 8, an upper surface of the step portion is positioned at a level equal to or above a surface of the support arm. See Fig. 1. 
Regarding claim 9, the second step, as modified above, can be positioned below a level of the support arm. See Arvanites, Figs. 15-16. 
Regarding claim 10, the first and second steps, as modified above, when in the use position, are offset laterally from one another to create a stepped configuration. See Arvanites, Figs. 15-16.
Regarding claim 11, the vehicle is selected from one of a pickup truck, SUV, ATV, sedan, station wagon or a trailer. See Fig. 1. 
Regarding claim 12, Lipski discloses a tailgate step assembly, comprising; a vehicle having a tailgate operable from a first closed position to a second open position, the tailgate providing access to a cargo area (col. 1, ll. 14-25); a bumper (Fig. 2) disposed beneath the tailgate and having a receiver hitch (12) secured thereto such that the receiver hitch does not interfere with the operation of the tailgate; a first arm (20) having a first length and sized and configured to be secure to the receiver hitch; a second arm (40)  having a second length longer than the first length of the first arm, the second arm hingedly connected to the first arm by a sliding plate (60); a release pin (76) securing the second arm to the first arm, the release pin allowing the first arm and second arm to pivot relative to one another; and a step assembly (58) connected to the second arm opposite an end from the first arm. See Figs. 1-10. Lipski discloses a step assembly comprising an upper step plate (58) connected to the second arm opposite an end from the first arm and disposed on a surface of the second arm positional level with the second arm, but does not disclose a lower step plate. 
Arvanites discloses a lower step plate (140) positional in line with an upper step plate (130) at a lower height when unfolded from atop the upper step plate. See Figs. 15-16. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the plate of Lipski for the plate two-step plate structure as disclosed by Arvanites in order to further assist a user in ascending the vehicle.
Regarding claims 13 and 16, Lipski sufficiently discloses the claimed invention. See Figs. 1-10. 
Regarding claim 17, Lipski discloses a method for using a vehicle step assembly, comprising the steps of; supplying a vehicle with a receiver portion fixedly connected to the vehicle; providing a vehicle step assembly, the vehicle step assembly including a first support arm, a second support arm pivotably connected to the first support arm and a step assembly connected to the second support arm; inserting the vehicle step assembly into the receiver portion of the vehicle; rotating the second support arm from the first support arm from a non-use position to a use position; and actuating the step assembly to facility ingress or egress into the vehicle. See Abstract and Figs. 1-10. Lipski does not disclose a lower step as claimed. 
Arvanites discloses an upper and lower step plate hingedly connected, and the step of the upper step plate being level with the second support arm and the lower step plate unhinges to a position below a level of the second support arm. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the plate of Lipski for the plate two-step plate structure as disclosed by Arvanites in order to further assist a user in ascending the vehicle.
Regarding claims 18 and 20, Lipski, as modified above, sufficiently discloses the claimed invention. See Figs. 1-10. 

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734